DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-19 have been examined in this application. Claims 1-19 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 9/3/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 8/8/2018. It is noted, however, that applicant has not filed a certified copy of the JP 2018/149257 application as required by 37 CFR 1.55.

Response to Arguments
In response to the Arguments and Amendments dated 9/3/2021, with respect to the 112(b) section on page 9, the Applicant argues that the amended claim language overcomes the 112(b) rejection. The amended claim language overcomes many of the 112(b) rejections. However, there are still 112(b) rejections remaining. Please see 112(b) section of the office action below. 
With respect to the 112(f) section on page 9, the Applicant argues that the amended claim language no longer invokes 112(f). This argument is persuasive. Therefore, the 112(f) section has been withdrawn. 
With respect to the 101 section on pages 9-12, the Applicant argues that the independent claims are not directed to an abstract idea, and even if they are the claims recite significantly more under the second step of the Alice analysis. 
On the bottom of page 10, the Applicant argues that the features are not a mental process, mathematical concept or method of organizing human activity. Instead, the Applicant argues that the claimed features manage a rideshare system of a plurality of vehicles in which a second vehicle is selected to travel along a travel route with a first vehicle, which meet/ join at an intermediate location along the route. The Applicant argues that the claimed features control the travel of multiple vehicles and thus clearly are not directed at an abstract idea. However, the claim language is directed at an abstract idea. The claim language is directed to the abstract idea of a mental process, with some of the limitations also falling under the abstract idea category of a mathematical concept. As further detailed in 
The Applicant further argues on page 11 that even if the claims are directed to an abstract idea, under Prong 2 of the USPTO’s Step 2A, the claim has a whole practically integrates the judicial exception into practical application because it improves the ride-share vehicle technical field, for example by allowing the first vehicle to join up without changing a waypoint and therefore reducing the burden of travel. However, the improvements in determining ideal joining locations and second vehicles based on joining factors is not an improvement to the technology. Any improvement is just to the abstract idea itself of mentally and mathematically determining ideal rideshare vehicles and joining locations. A generic computer is used as a tool to execute this process, but there is no improvement to the technology itself. 
intermediate location along the travel route, and then continue traveling together along the travel route. However, as detailed in the 112(b) section below, the wording is unclear and therefore indefinite because it is unclear what it means for the vehicles to “travel together” along the travel route. Does this mean the people in the vehicles combine into a single vehicle and travel together? Does it mean the vehicles are platooning? The specification indicates that the vehicles meet at the joining location, but do not describe the vehicles driving together after meeting. In contrast, sections of the specification describe a situation where the second vehicle takes over the route of the first vehicle as detailed in paragraph [0025]. Please see 112(a) section below. Furthermore, in Chouinard, both the first vehicle and the second vehicle can be traveling to the destination. For example, in paragraphs [0029, 0044], a transfer is made at an intermediate point because it provides the requestor with an increased comfort level as they travel to the destination. Therefore, because both the first and second vehicle travel to the destination after the transfer at an intermediate point, they can be considered to travel together along the route which reads on the claim language. 

Specification
The specification dated 9/3/2021 is accepted. 
Claim Objections
With respect to the claim 4, “… wherein the controller changes the route information for the first vehicle to include a plurality of travel route …”, the wording is unclear. The following recommendation is proposed: wherein the controller changes the route information for the first vehicle to include a plurality of travel routes …
With respect to claim 6, “… wherein the prescribed location are each a location …”, the wording is unclear. The following recommendation is proposed: wherein the prescribed locations are each a location …
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “transmitting at least the joining location to the determined second vehicle for travel of the second vehicle to the joining location to join up with the first vehicle and 
Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
    Claims 1, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “transmitting at least the joining location to the determined second vehicle for travel of the second vehicle to the joining location to join up with the first vehicle and continue traveling together along the travel route”, the wording is unclear and therefore indefinite because it is unclear what it means for the first and second vehicles to “continue traveling together”. 
Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the controller changes the route information for the first vehicle to include a plurality of travel route, which includes the predetermined travel route, from the current location of the first vehicle to the place of arrival via different way points, and a difference between a respective travel factor for each of the plurality of travel routes and the travel factor for the predetermined travel route is not more than a prescribed threshold”, the wording is unclear and therefore indefinite because it is unclear what it means to change the piece of route information as described. Is this limitation describing an alternate description of the piece of route information from the independent claim wherein instead of the piece of route information indicating a travel route for the first vehicle it now indicates a plurality of travel routes? Or is this limitation indicating that as the vehicle travels the route information for the first vehicle changes to indicate a different route? Or is this limitation indicating that as the vehicle travels the route information for the first vehicle changes to 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein a travel factor from the current location of the first vehicle to each prescribed location is larger than a -4-Application No. 16/532,582 travel cost from a current location of the second vehicle to the respective prescribed location”, the wording is unclear and therefore indefinite because it is unclear what it means for a travel factor to be compared to a travel cost. The limitation is interpreted to be: wherein a travel factor from the current location of the first vehicle to each prescribed location is larger than a -4-Application No. 16/532,582travel factor from a current location of the second vehicle to the respective prescribed location.
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the joining factor for the determined joining location is a travel cost from the current location of each of the plurality of vehicles to the determined joining location” and in claim 9 “wherein the joining factor is a travel cost from the current location of each of the plurality of vehicles to a prescribed destination via the determined joining location”, the wording is unclear and therefore indefinite because in the earlier claim 5, from which these claims depend, the joining location is chosen based on the joining factor having a lowest value among the respective joining factors for the prescribed locations. However, in this claim the joining factors are indicated as a multiple travel costs for each of the plurality of vehicles. Therefore, it is unclear how multiple travel costs for a single prescribed location can be compared to travel costs at other prescribed locations in order to 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 9 and for failing to cure the deficiencies listed above. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein: the controller acquires intended route information that is a piece of information on locations along an intended travel route from the current location for each of the plurality of vehicles”, the wording is unclear and therefore indefinite because it is unclear what it means to acquire a “piece of information on locations along an intended travel route”. Does this mean that a piece of information, for example a single location, along an intended travel route is acquired? Does it mean that a plurality of locations along an intended travel route are acquired? The limitation is interpreted so that acquiring intended route information for each of the plurality of vehicles reads on it. 
With respect to the limitation, “the joining factor is a travel cost from 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein: the joining factor is a larger of a travel time period from the current location of the first vehicle to a prescribed destination via the determined joining location, and a shortest travel time period among respective travel time periods from the current locations of the plurality of vehicles to the prescribed destination via the determined joining location”, the wording is unclear and therefore indefinite because it is unclear whether the first limitation describing a “larger one” is making a comparison of potential first vehicle travel times to a prescribed destination via different joining locations or whether the comparing term “larger” is comparing the joining factor of the first vehicle and the shortest travel time in the following limitation. Furthermore, the wording is unclear because the joining factor in the independent claim 1 is determined for each of the plurality of vehicles whereas here the joining factor appears to be a single value for the plurality of vehicles. The limitation is interpreted so that determining a joining location and second vehicle based on a travel time of a first vehicle to a prescribed destination and a travel time of a second vehicle reads on them. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 11 and for failing to cure the deficiencies listed above. 
 Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 12 and for failing to cure the deficiencies listed above. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the joining factor is evaluated based on a travel distance or a travel time period”, the wording is unclear and therefore indefinite because it is unclear whether this limitation is indicating that the joining factor is either a travel distance or travel time period or if it is indicating that it uses the travel distance or travel time period to come up with another factor, for example a monetary cost. The limitation is interpreted so that a travel distance or travel time period reads on a joining factor. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1, 18 and 19 are directed to the abstract idea of a mental process, with some of the limitations also falling under the abstract idea category of a mathematical concept. The limitation step of “acquiring a request that a first vehicle join up with one vehicle of a plurality of vehicles”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “controller including at least one processor” in claim 1, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally acquire a request that a first vehicle joins up with a different vehicle. Similarly, the limitation step of, “determining a respective joining factor related to joining up with the first vehicle for each of the plurality of vehicles, the joining factor being determined based on route information that includes a travel route for the first vehicle and a respective current location of each of the plurality of vehicles different from the first vehicle”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “controller including at least one processor” in claim 1, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally determine, on the basis of route information for a first vehicle and current locations of different vehicles, a joining factor, such as a travel time or distance to join for each of the plurality of different vehicles. Alternatively, this limitation could be considered a mathematical concept because it can be performed by a mathematical calculation that determines a joining factor, such as a distance or time for each of the vehicles based on route information of a first vehicle, for example expected locations, and current locations of other vehicles through addition and multiplication. Similarly, the limitation step of, “determining and selecting (i) a 
	With respect to Step 2A, Prong II, this judicial exception is not practically integrated. Claim 1 recites the additional element of “controller including at least one processor”. This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the claim recites the additional element of “transmitting at least the joining location to the determined second vehicle for travel of the second vehicle to the joining location to join up with the first vehicle and continue traveling together along the travel route”. This additional element is only utilized to add insignificant extra-solution activity sending the results of the analysis. The claim is drawn to the abstract idea of a mental process. This additional element is only used to provide an output of the results of the mental process and is therefore extra-solution activity. If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the 
	With respect to Step 2B, the aforementioned additional element of a “controller including at least one processor” has been held to be not significantly more than the abstract idea by Alice. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using a “controller including at least one processor” to receive information and make determinations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, with respect to the additional element of “transmitting at least the joining location to the determined second vehicle for travel of the second vehicle to the joining location to join up with the first vehicle and continue traveling together along the travel route”, this element is not sufficient to amount to significantly more than the judicial exception, because this technique is well-understood routine and conventional as detailed in paragraphs [0001-0002] of Iagnemma et al. (US 2018/0196415 A1).
Claims 2-17 are rejected under U.S.C. 101 as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 2 recites details drawn to further specifying the mental process. This step just further details a process that may be performed by the human mind. For example a human can mentally determine a second vehicle to vehicle to join with and a joining location such that the joining factor has the smallest value in terms of a travel time or travel cost. This claim is drawn to the abstract idea of a mental process. With respect to Step 2A, Prong II and Step 2B, this claim does not recite any additional elements.
Claims 3 and 4 recite additional details drawn to further specifying the type of information considered. These steps just further detail a process that can be performed in a human mind. For 
Claim 4 is rejected under U.S.C. 101 as being dependent on rejected claim 3 and for failing to cure the deficiencies listed above. 
Claims 5-11 recite details drawn to further specifying the mental process or mathematical calculations. These steps just further detail a process that may be performed by the human mind or through mathematical calculations. For example a human can mentally determine a second vehicle to vehicle to join with and a joining location such that the joining factor has the smallest value in terms of a travel time or travel cost among potential prescribed list of points on a way to a place of arrival or that would result in the travel cost for the first vehicle being larger than a travel cost to a second vehicle such that the first vehicle to prevent waiting. Furthermore, a person could determine this cost based on the potential second vehicles traveling to a prescribed point and on to a destination. A person could also mentally receive information on an intended route for the plurality of vehicles and determine a joining factor, such as a travel time or distances, from a point on the intended route to prescribed points for each of the plurality of different vehicles. Furthermore, a human can mentally determine a second vehicle and joining location based on a larger of a travel time for a first vehicle to travel through a point on to the destination and a shortest travel time for the plurality of vehicles through a point on to the destination for a first vehicle.  Alternatively, these limitations can be performed through mathematical calculations of using the different described variables to determine the joining factor in terms of travel 
Claims 13 and 14 are rejected under U.S.C. 101 as being dependent on rejected claims 9 and 11 and for failing to cure the deficiencies listed above. 
Claim 12 recites an additional step that can be performed by a human mind. For example, a person can determine potential vehicles for the plurality of vehicles, vehicles corresponding to pieces of route information including the prescribed destination, such as determining a plurality of vehicles with a same destination with the first vehicle. Therefore, this claim falls under the abstract idea of a mental process.
	With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim recites the additional element of “memory configured to store a plurality of pieces of route information”. This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
With respect to Step 2B, the aforementioned additional elements are all generic computer elements have been held to be not significantly more than the abstract idea by Alice. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using a “memory” to store relevant information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
Claim 15 is rejected under U.S.C. 101 as being dependent on rejected claim 12 and for failing to cure the deficiencies listed above. 
Claims 13-15 recite details drawn to further specifying the mental process or mathematical calculations. These steps just further detail a process that may be performed by the human mind or through mathematical calculations. For example, in making the decisions in the claims above to determine a joining location and ideal second vehicle, a human can consider the end destination of the first vehicle. Alternatively, in performing the calculations of determining the joining factor, the mathematical calculations can include calculating a travel time or travel distance to the end destination of the first vehicle.  With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements.
Claim 16 recites details drawn to further specifying the mental process or mathematical calculations. This step just further details a process that may be performed by the human mind or through mathematical calculations. For example, in making the decisions in the claims above to determine a joining location and an ideal second vehicle, a human can determine a joining factor on the basis of a travel cost that is a travel distance or a travel time period. With respect to Step 2A, Prong II and Step 2B, this claim does not recite any additional elements.
Claim 17 describes an additional element of “wherein the controller transmits, to the second vehicle, a piece of information on a predetermined travel route from the joining location to the place of arrival for the first vehicle, in addition to a piece of information on the joining location”. The claim is drawn to the abstract idea of a mental process and mathematical calculations. Under Step 2A, Prong II, this additional element is only used to provide an output of the results of the mental process and is therefore extra-solution activity. If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind or through mathematical calculations and the added elements only provide extra-solution activity, then the claim is directed to an abstract idea. 
	With respect to Step 2B, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because this technique is well-understood routine and conventional as detailed in paragraphs [0001-0002] in Iagnemma et al. (US 2018/0196415 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 12-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chouinard et al. (US 2020/0012971 A1).

As per Claim 1, Chouinard et al. discloses an information processing apparatus comprising a controller including at least one processor configured to perform ([0026]; Fig. 3 Server 302): 
([0053]; Fig. 9, Fig. 10 Step 1010 A requestor is en route to destination in a vehicle (first vehicle) and sends a request for transport by a different vehicle (request to joint up)); 
 determining a respective joining factor related to joining up with the first vehicle for each of the plurality of vehicles, the joining factor being determined based on route information that includes a travel route for the first vehicle and a respective current location of each of the plurality of vehicles different from the first vehicle ([0025-0026, 0050-0051, 0053]; Fig. 3, Fig. 9, Fig. 10 Step 1020 Based on a current location of the first vehicle, destination and a first route determine associated transfer points (route information) and based on transfer points and current location of transportation providers, determine travel time, travel distance and/ or travel costs (joining factor)); 
determining and selecting (i) a second vehicle that is to join up with the first vehicle from the plurality of vehicles and (ii) a joining location where the first vehicle and the second vehicle join each other at an intermediate location along the travel route, such that the determined joining factor of the second vehicle to travel to the joining location satisfies a prescribed condition ([0054-0058]; Fig. 10 Steps 1030-1060 A provider vehicle (second vehicle) and transfer location (joining location) is chosen based on criteria including total travel time of the requestor and travel time of the candidate transportation providers); and 
transmitting at least the joining location to the determined second vehicle for travel of the second vehicle to the joining location to join up with the first vehicle and continue traveling together along the travel route ([0029, 0044, 0052, 0058]; Fig. 10 Step 1060 Send transportation information, for example street address for the transfer point (joining location), to the provider (second vehicle). The first and second vehicle may continue to travel along a route to the destination following the transfer).

 Claim 2, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein the prescribed condition is a condition that the joining factor has a smallest value ([0057] Criteria including total travel time of the requestor and travel time of the candidate transportation providers is shorter travel time than other possibilities).

As per Claim 3, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein the travel route is a predetermined travel route from a vehicle current location of the first vehicle to a place of arrival ([0025-0026, 0050-0051]; Fig. 3, Route information includes a route of a first mode of transportation, for example route 318, on the way to the destination).

As per Claim 4, Chouinard et al. discloses the information processing apparatus according to Claim 3, wherein the controller changes the route information for the first vehicle to include a plurality of travel route, which includes the predetermined travel route, from the current location of the first vehicle to the place of arrival via different way points ([0050-0051, 0059]; Fig. 9 Dynamically update route information for the first vehicle including current location and associated transfer points as the first vehicle travels along the route), and a difference between a respective travel factor for each of the plurality of travel routes and the travel factor for the predetermined travel route is not more than a prescribed threshold ([0050]; Fig. 9 Updated routes may only be taken when opportunity to transfer is faster via the transfer. A faster trip indicates that the difference between the changed route travel time is not more than the current route travel time (a prescribed threshold of zero)).

As per Claim 5, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein the controller determines the joining location among prescribed locations included in route information for the first vehicle, the joining factor for the determined joining location having a ([0025-0026, 0050-0051, 0056-0057] Transfer points (joining locations) are determined based on determining a shorter travel time and transfer points are selected from potential transfer points, which may be determined based on first travel route (included in the piece of route information)).

As per Claim 6, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein the prescribed location are each a location that is located along the travel route from after the current location of the first vehicle to the place of arrival ([0044, 0056] Transfer locations are along travel route to place of arrival).

As per Claim 9, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein the joining factor is a travel cost from the current location of each of the plurality of vehicles to a prescribed destination via the determined joining location ([0057] Total travel time includes time to potential transfer point and on to destination (prescribed destination)).

As per Claim 12, Chouinard et al. discloses the information processing apparatus according to Claim 1, further comprising 
a memory configured to store a plurality of pieces of route information ([0075-0076, 0082]; Fig. 13 Route data, including destination information, is stored in a database), wherein 
the controller determines, as the plurality of vehicles, vehicles corresponding to pieces of route information including a prescribed destination among the plurality of pieces of route information ([0054] Candidate transportation provider vehicles are determined based on the compatibility of the requestor destination (prescribed destination)).

 Claim 13, Chouinard et al. discloses the information processing apparatus according to Claim 9, wherein the prescribed destination is a destination for a ride-share user in the first vehicle ([0054] Request is for transportation to a destination for the requestor).

As per Claim 15, Chouinard et al. discloses the information processing apparatus according to Claim 12, wherein the prescribed ([0054] Request is for transportation to a destination for the requestor).

As per Claim 16, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein the joining factor is evaluated based on a travel distance or a travel time period ([0057] Joining factor is a travel time).

As per Claim 17, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein 
the controller transmits, to the second vehicle, a piece of information on a predetermined travel route from the joining location to an arrival location for the first vehicle, in addition to a piece of information on the joining location ([0026, 0052, 0058]; Fig. 3, Fig. 10 Step 1060 Send transportation information directing the provider vehicle (second vehicle) to the requestor’s destination (piece of information on a predetermined travel route for first vehicle)).

As per Claim 18, Chouinard et al. discloses an information processing method comprising: 
a step of acquiring a request that a first vehicle join up with one vehicle of a plurality of vehicles ([0053]; Fig. 9, Fig. 10 Step 1010 A requestor is en route to destination in a vehicle (first vehicle) and sends a request for transport by a different vehicle (request to joint up)); -6-Application No. 16/532,582 
([0025-0026, 0050-0051, 0053]; Fig. 3, Fig. 9, Fig. 10 Step 1020 Based on a current location of the first vehicle, destination and a first route determine associated transfer points (route information) and based on transfer points and current location of transportation providers, determine travel time, travel distance and/ or travel costs (joining factor)); 
a step of determining and selecting (i) a second vehicle that is to join up with the first vehicle from the plurality of vehicles and (ii) a joining location where the first vehicle and the second vehicle join each other at an intermediate location along the travel route, such that the determined joining factor of the second vehicle to travel to the joining location satisfies a prescribed condition ([0054-0058]; Fig. 10 Steps 1030-1060 A provider vehicle (second vehicle) and transfer location (joining location) is chosen based on criteria including total travel time of the requestor and travel time of the candidate transportation providers); and 
a step of transmitting at least the joining location to the determined second vehicle for travel of the second vehicle to the joining location to join up with the first vehicle and continue traveling together along the travel route ([0029, 0044, 0052, 0058]; Fig. 10 Step 1060 Send transportation information, for example street address for the transfer point (joining location), to the provider (second vehicle). The first and second vehicle may continue to travel along a route to the destination following the transfer).

As per Claim 19, Chouinard et al. discloses a non-transitory computer readable storage medium having recorded thereon a program including computer-executable instructions causing a computer to execute: 
([0053]; Fig. 9, Fig. 10 Step 1010 A requestor is en route to destination in a vehicle (first vehicle) and sends a request for transport by a different vehicle (request to joint up)); 
a step of determining a respective joining factor related to joining up with the first vehicle for each of the plurality of vehicles, the joining factor being determined based on route information that includes a travel route for the first vehicle and a respective current location of each of the plurality of vehicles different from the first vehicle ([0025-0026, 0050-0051, 0053]; Fig. 3, Fig. 9, Fig. 10 Step 1020 Based on a current location of the first vehicle, destination and a first route determine associated transfer points (route information) and based on transfer points and current location of transportation providers, determine travel time, travel distance and/ or travel costs (joining factor)); 
a step of determining and selecting (i) a second vehicle that is to join up with the first vehicle from the plurality of vehicles and (ii) a joining location where the first vehicle and the second vehicle join each other at an intermediate location along the travel route, such that the determined joining factor of the second vehicle to travel to the joining location satisfies a prescribed condition ([0054-0058]; Fig. 10 Steps 1030-1060 A provider vehicle (second vehicle) and transfer location (joining location) is chosen based on criteria including total travel time of the requestor and travel time of the candidate transportation providers); and 
a step of transmitting at least the joining location to the determined second vehicle for travel of the second vehicle to the joining location to join up with the first vehicle and continue traveling together along the travel route ([0029, 0044, 0052, 0058]; Fig. 10 Step 1060 Send transportation information, for example street address for the transfer point (joining location), to the provider (second vehicle). The first and second vehicle may continue to travel along a route to the destination following the transfer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chouinard et al. (US 2020/0012971 A1) in view of Marco et al. (US 2017/0098184 A1)

As per Claim 7, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein, a travel factor on from the current location of the first vehicle to prescribed location is larger than a -4-Application No. 16/532,582 travel cost from a current location of the second vehicle to the respective prescribed location ([0051] Potential transfer points are based on a willingness of the provider to wait for the requestor. Therefore, prescribed locations include locations where travel time for the requestor in the first vehicle is larger than the travel time for the provider in the second vehicle to travel to the point).

While Chouinard et al. discloses prescribed locations meeting this criteria, Chouinard et al. does not explicitly disclose that each prescribed location meets this criteria. 

However, Marco et al. teaches: travel factor on from the current location of the first vehicle to each prescribed location is larger than a -4-Application No. 16/532,582 travel cost from a current location of the second vehicle to the respective prescribed location ([0083] Pickup locations are selected so that drivers drive to the locations and wait for passengers making a request)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations, as detailed in Marco et al., with the motivation being to efficiently pair passengers and drivers surrounding an event as detailed in Marco et al. [0083].

Claims 8, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chouinard et al. (US 2020/0012971 A1) in view of Baer (US 2018/0149484 A1).

As per Claim 8, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein the joining factor for the determined joining location includes a travel cost from the current location of each of the plurality of vehicles to the determined joining location ([0057] Total travel time includes time to potential transfer point and on to destination). 

While Chouinard et al. discloses the above limitations, including determining a travel cost as specified, the travel cost itself is more than the specified travel cost because it includes the travel cost on to the destination after the prescribed point. Therefore, Chouinard et al. does not disclose: wherein the joining factor for the determined joining location is a travel cost from the current location of each of the plurality of vehicles to the determined joining location.

However, Baer teaches: wherein the joining factor for the determined joining location is a travel cost from the current location of each of the plurality of vehicles to the determined joining location ([0057] Meeting point can be selected that minimizes time to travel to the meeting location)

Chouinard et al. to include the above limitations as detailed in Baer with the motivation being to increase user convenience by allowing for the determination of a fair meeting location as detailed in Baer [0006, 0057]. 

As per Claim 10, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein: 
the controller acquires intended route information that is a piece of information on locations along an intended travel route from the current location for each of the plurality of vehicles ([0024, 0026, 0054, 0057] Determine the intended routes and current locations of the providers), and 
the joining factor includes a travel cost from ([0054, 0057] Disregard providers with a destination that is not compatible with the requestor and total includes time to potential transfer point and on to destination).

While Chouinard et al. discloses the above limitations, including determining a travel cost as specified, the travel cost itself is more than the specified travel cost because it includes the travel cost on to the destination after the prescribed point. Therefore, Chouinard et al. does not disclose: wherein the joining factor for the determined joining location is a travel cost from the current location of each of the plurality of vehicles to the determined joining location.

However, Baer teaches: wherein the joining factor for the determined joining location is a travel cost from the current location of each of the plurality of vehicles to the determined joining location ([0057] Meeting point can be selected that minimizes time to travel to the meeting location)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations as detailed in Baer with the motivation being to increase user convenience by allowing for the determination of a fair meeting location as detailed in Baer [0006, 0057]. 

As per Claim 11, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein: 
the joining factor considers travel time period from the current location of the first vehicle to a prescribed destination via the determined joining location ([0057] Total travel time includes time for requestor in first vehicle to travel to potential transfer point and on to destination), and 
a shortest travel time period among respective travel time periods from the current locations of the plurality of vehicles to the prescribed destination via the determined joining location ([0057] Total travel time includes time for provider in second vehicle to travel to potential transfer point and on to destination. Candidate transportation providers can be determined based on their ability to provide a shorter travel time than other vehicles).

	While Chouinard et al. discloses determining the joining factor using the travel time period of the first vehicle, in which a requestor travels and a shortest travel time period from the plurality of providers as described, doesn’t disclose that the joining factor is the larger one of those two values.  

However, Baer teaches: 
the joining factor is the larger one of a travel time period for a requestor and a shortest travel time period from the plurality of providers ([0057] Meeting location is decided to result in smallest standard deviation in travel time. Therefore the user with the largest costs is reduced in the meeting location determination). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations as detailed in Baer with the motivation being to increase user convenience by allowing for the determination of a fair meeting location as detailed in Baer [0006, 0057]. 

As per Claim 14, Chouinard et al. discloses the information processing apparatus according to Claim 11, wherein the prescribed destination is a destination for a ride-share user in the first vehicle ([0054] Request is for transportation to a destination for the requestor).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619